     Case: 4:19-cv-00124-NBB-JMV Doc #: 241 Filed: 09/30/20 1 of 1 PageID #: 1955




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

THOMAS BURRELL, TYRONE
GRAYER, WALTER JACKSON,
MONIQUE JACKSON,
INTERNATIONAL TRUSTEE GROUP,
AND SYLVIA FORD BROWN, Chapter 13
Bankruptcy Trustee                                                                PLAINTIFFS

V.                                              CIVIL ACTION NO. 4:19-cv-00124-NBB-JMV

CONCEPT AG, LLC,
AGRISELECT, LLC,
STINE SEED COMPANY,
M.D. KEVIN COOPER,
GREG CRIGLER, KEVIN RYAN,
B&B, INC., AND MYRON STINE                                                     DEFENDANTS

                                            ORDER

        In accordance with the memorandum opinion issued this day, it is ORDERED AND

ADJUDGED that defendants’ motions and amended motions to dismiss are GRANTED, and

plaintiffs’ federal claims before this court are hereby DISMISSED with prejudice. Plaintiffs’

state law claims are hereby DISMISSED without prejudice. This case is closed.

        This 30th day of September, 2020.

                                                   /s/ Neal Biggers
                                                   NEAL B. BIGGERS, JR.
                                                   UNITED STATES DISTRICT COURT
